UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4411



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DUJUAN FARROW,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-04-278)


Submitted:   November 2, 2005          Decided:     November 21, 2005


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lassiter, JEFFERSON & LASSITER, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston,   Angela  Mastandrea-Miller,   Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Dujuan Farrow appeals his conviction for conspiracy to

possess with intent to distribute fifty grams or more of cocaine

base in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000).                 Farrow

asserts the district court erred because there was a delay between

the admission of evidence regarding Farrow’s heroin possession and

use and the district court’s instruction to the jury to disregard

that evidence.      He also argues that the evidence was insufficient

to convict him of the charge because he had no ownership interest

in the cocaine at issue, and he was unaware that his activities

were related to a cocaine transaction.               Finding no error, we

affirm.

             This court adheres to the presumption that the jury obeys

the limiting instructions of the district court.            United States v.

Francisco, 35 F.3d 116, 119 (4th Cir. 1994).             An exception exists

for cases in which there is “some strong indication that the

evidence is so powerful that a jury could not ignore it and that

the defendant would be harmed as a result.”                United States v.

Jones, 907 F.2d 456, 460 (4th Cir. 1990).            In this case, there is

no   basis   for    assuming   the   jury    did   not   follow   the   court’s

instruction.       Moreover, at trial, Farrow brought attention to his

heroin use and possession several times after the district court

gave the jury limiting instructions to disregard all mention of

Farrow’s association with heroin.           We therefore reject this claim.


                                     - 2 -
            In reviewing the sufficiency of the evidence, this court

considers whether the evidence, viewed in the light most favorable

to the Government, was sufficient for a rational trier of fact to

have found the essential elements of the crime beyond a reasonable

doubt.    See United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir.

1996) (en banc); see also Glasser v. United States, 315 U.S. 60, 80

(1942).     Because this case involved a conspiracy charge under 21

U.S.C. § 846, the Government was required to prove (a) an agreement

between    Farrow      and   another   person    to    engage    in   conduct    that

violated    a    federal     drug   law;   (2)    Farrow’s      knowledge   of     the

conspiracy; and (3) Farrow’s knowing and voluntary participation in

the conspiracy.        United States v. Strickland, 245 F.3d 368, 384-85

(4th Cir. 2001).        The record here supports the conclusion that the

evidence was sufficient for a rational jury to have found these

elements beyond a reasonable doubt.                    The Government elicited

testimony       from   co-conspirators      and       law   enforcement     that     a

conspiracy existed to buy and distribute cocaine; that Farrow,

through words and conduct, knew of this conspiracy; and that Farrow

voluntarily participated in the scheme.

            Accordingly, we find no error in the district court’s

limiting instructions and conclude that Farrow’s insufficiency of

the evidence claim lacks merit.                We therefore affirm Farrow’s

conviction.      We dispense with oral argument because the facts and




                                       - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -